DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-8, 11-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to having first and second heat blocking walls in the electrostatic plate such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on WIPO 2016/080501 to Kosakai et al (published 05/26/2016) in view of United States Patent Application No. 2014/0209596 to Lubomirsky et al is presented below.

Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Heating elements of Claims 1, 13, and 18, interpreted as 13, which is a thermoelectric element, a resistance heater, and an inductance heater [0031].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation – Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or generic terminology but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
A gas supply device in claim 13, interpreted as a gas supply, and not a gas supplying device, such that the claim interpretation cannot be made under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 8, 11-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over WIPO 2016/080501 to Kosakai et al (published 05/26/2016) in view of United States Patent Application No. 2014/0209596 to Lubomirsky et al.  United States Patent Application No. 2019/0088517 to Kosakai et al is relied upon as the English language equivalent.
In regards to Claim 1, Kosakai teaches an electrostatic chuck 1 Fig. 1 comprising: a fixing plate (top surface of mounting plate 21) on which a wafer W is fixed; an electrostatic plate (body of 21, 22, 23, 24 located under the fixing plate/top surface) that is disk shaped and configured to generate an electrostatic force to fix the wafer on the fixing plate [0126]; a plurality of heating elements (5A, 5B, 5C, made out of a non-magnetic metal thin plate that is in an annular shape with a strip shaped heater, i.e., a thermoelectric element/resistance heater) located under the electrostatic plate, wherein the plurality of heating elements are separated (through the adhesion layer 11 which surrounds the heater elements of 5A, 5B, 5C, 5D) to locally control a temperature of the electrostatic plate (as it also heats the substrate); and a cooling plate (temperature controlling base part that is configured to cool the electrostatic chuck [0087] located under the plurality of separated heating elements and configured to emit heat transferred by the plurality of separated heating elements (as it is cooling the electrostatic chuck through the heaters, [0016-0121, 0124-0188].  
Kosakai does not expressly teach electrostatic plate comprises a plurality of heat blocking walls configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements, and wherein the plurality of heat blocking walls include a first set of heat blocking walls arranged in a radial direction and configured to suppress in an azimuthal direction, a diffusion of heat transferred from the heating elements to the electrostatic plate, and a second set of heat blocking walls arranged as concentric wall extending in a continuous circular shape and configured to suppress, in a radial direction, a diffusion of heat transferred from the plurality of heating elements to the electrostatic plate.
Lubomirsky teaches an electrostatic plate 150, 202 Fig. 1, 2A, 2B with a top surface/support surface of 214 and concentric and radial grooves 216 that go into the body of said plate (as shown in Fig. 2B, [0039]), where the grooves form heat blocking walls as they are cavities formed with fluid channels connect to an inert gas for cooling [0028-0051].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai with the teachings of Lubomirsky, b firming an electrostatic plate with concentric and radial grooves, thus resulting an electrostatic plate comprises a plurality of heat blocking walls 216 configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements (as it supplies a cooling fluid), and wherein the plurality of heat blocking walls include a first set of heat blocking walls arranged in a radial direction and configured to suppress in an azimuthal direction (in the form of the radial grooves of 216 Fig. 2B of Lubomirsky), a diffusion of heat transferred from the heating elements to the electrostatic plate, and a second set of heat blocking walls arranged as concentric wall (in the form of concentric grooves of 216 Fig. 2B of Lubomirsky) extending in a continuous circular shape and configured to suppress, in a radial direction, a diffusion of heat transferred from the plurality of heating elements to the electrostatic plate. See MPEP 2143 Motivation A. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kosakai in view of Lubomirsky is substantially the same as the claimed apparatus, the apparatus of Kosakai in view of Lubomirsky would be capable of fulfilling the limitations of the claim and thus be able to create the directional suppression of heat in the azimuthal and radial directions, there being no structural difference between the apparatus of Kosakai in view of Lubomirsky and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claims 3 and 4, Kosakai in view of Lubomirsky do not expressly teach an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of an individual semiconductor chip on the wafer or an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of about 2 to about 10 individual semiconductor chips on the wafer.  
However, this limitation is based on the type of substrate, shape and arrangement of the chips on the substrate/wafer, and is thus considered a functional limitation.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of substrate would be capable of processing individual semiconductor chips with individual heaters/zones, based on user selection of the type of substrates, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 5, Kosakai teaches the plurality of separated heating elements are individually controlled [0158, 0187].
In regards to Claim 6, Kosakai teaches the plurality of separated heating elements comprise a resistor/resistance heater (5A, 5B, 5C, made out of a non-magnetic metal thin plate that is in an annular shape with a strip shaped heater, i.e., a thermoelectric element/resistance heater).  
In regards to Claim 8, Kosakai in view of Lubomirsky teaches the heat blocking wall of the electrostatic plate is formed as a cavity inside the electrostatic plate, as Lubomirsky teaches the heat blocking wall is a channel for cooling.
In regards to Claim 11, Kosakai teaches an upper interfacial material layer 4, 70 Fig. 1 between the electrostatic plate and the plurality of separated heating elements; and a lower interfacial material layer 10, 10A between the cooling plate and the plurality of separated heating elements.
In regards to Claim 12, Kosakai teaches a thermal conductivity of a material of the upper interfacial material layer is higher than a thermal conductivity of a material of the lower interfacial material layer, as the lower interfacial material layer is made out of insulation [0143] and the upper interfacial material layer 70 has two electrodes including a high frequency generating electrode 4 and the guard electrode of 10 [0125-0144].
In regards to Claim 13, Kosakai teaches an electrostatic chuck 1 Fig. 1 comprising: a fixing plate (top surface of 21) on which a wafer W is fixed; an electrostatic plate (body of 21, 22, 23, 24 located under the fixing plate/top surface) located under the fixing plate and configured to generate an electrostatic force to fix the wafer on the fixing plate [0126]; a plurality of heating elements (5A, 5B, 5C, made out of a non-magnetic metal thin plate that is in an annular shape with a strip shaped heater, i.e., a thermoelectric element/resistance heater) located under the electrostatic plate, wherein the plurality of heating elements are separated (through the adhesion layer 11 which surrounds the heater elements of 5A, 5B, 5C, 5D) to locally control a temperature of the electrostatic plate (as it also heats the substrate); and a cooling plate (temperature controlling base part that is configured to cool the electrostatic chuck [0087] located under the plurality of separated heating elements and configured to emit heat transferred by the plurality of separated heating elements (as it is cooling the electrostatic chuck through the heaters, [0016-0121, 0124-0188].  
Kosakai teaches that the heater elements 5A, 5B, 5C are divided thus making thermal zones implicitly [0153- 0158].
Kosakai does not expressly teach electrostatic plate comprises a plurality of heat blocking walls configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements, and wherein the plurality of heat blocking walls include a first set of heat blocking walls arranged in a radial direction and configured to suppress in an azimuthal direction, a diffusion of heat transferred from the heating elements to the electrostatic plate, and a second set of heat blocking walls arranged as concentric wall extending in a continuous circular shape and configured to suppress, in a radial direction, a diffusion of heat transferred from the plurality of heating elements to the electrostatic plate.
Lubomirsky teaches an electrostatic plate 150, 202 Fig. 1, 2A, 2B with a top surface/support surface of 214 and concentric and radial grooves 216 that go into the body of said plate (as shown in Fig. 2B, [0039]), where the grooves form heat blocking walls as they are cavities formed with fluid channels connect to an inert gas for cooling [0028-0051].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai with the teachings of Lubomirsky, b firming an electrostatic plate with concentric and radial grooves, thus resulting an electrostatic plate comprises a plurality of heat blocking walls 216 configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements (as it supplies a cooling fluid), and wherein the plurality of heat blocking walls include a first set of heat blocking walls arranged in a radial direction and configured to suppress in an azimuthal direction (in the form of the radial grooves of 216 Fig. 2B of Lubomirsky), a diffusion of heat transferred from the heating elements to the electrostatic plate, and a second set of heat blocking walls arranged as concentric wall (in the form of concentric grooves of 216 Fig. 2B of Lubomirsky) extending in a continuous circular shape and configured to suppress, in a radial direction, a diffusion of heat transferred from the plurality of heating elements to the electrostatic plate. See MPEP 2143 Motivation A. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kosakai in view of Lubomirsky is substantially the same as the claimed apparatus, the apparatus of Kosakai in view of Lubomirsky would be capable of fulfilling the limitations of the claim and thus be able to create the directional suppression of heat in the azimuthal and radial directions, there being no structural difference between the apparatus of Kosakai in view of Lubomirsky and that of the claim.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 14, Kosakai in view of Lubomirsky do not expressly teach an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of an individual semiconductor chip on the wafer or has an area corresponding to an area of 2 to 10 individual semiconductor chips on the wafer.  
However, this limitation is based on the type of substrate, shape and arrangement of the chips on the substrate/wafer, and is thus considered a functional limitation.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of substrate would be capable of processing individual semiconductor chips with individual heaters/zones, based on user selection of the type of substrates, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 15, Kosakai teaches the plurality of separated heating elements are individually controlled [0158, 0187].
 In regards to Claim 16, Kosakai in view of Lubomirsky teaches the heat blocking wall of the electrostatic plate is formed as a cavity inside the electrostatic plate, as Lubomirsky teaches the heat blocking wall is a groove.
In regards to Claim 18, Kosakai teaches wafer temperature control device 1 Fig. 1 comprising: an disk shaped electrostatic plate (body of 21, 22, 23, 24 located under the fixing plate/top surface) configured to generate an electrostatic force to fix a wafer [0126];  and a plurality of heating elements (5A, 5B, 5C) located under the electrostatic plate and individually controlled (as they are zones and through the adhesion layer 11, [0393, 0454]) to locally control a temperature of the electrostatic plate (as it also heats the substrate); the heat is transferred from the plurality of separated heating elements, and the plurality of separated heating elements are individually controlled [0158, 0187, 0016-0121, 0124-0188].  
Kosakai does not expressly teach electrostatic plate comprises a plurality of heat blocking walls configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements, and wherein the plurality of heat blocking walls include a first set of heat blocking walls arranged in a radial direction and configured to suppress in an azimuthal direction, a diffusion of heat transferred from the heating elements to the electrostatic plate, and a second set of heat blocking walls arranged as concentric wall extending in a continuous circular shape and configured to suppress, in a radial direction, a diffusion of heat transferred from the plurality of heating elements to the electrostatic plate.
Lubomirsky teaches an electrostatic plate 150, 202 Fig. 1, 2A, 2B with a top surface/support surface of 214 and concentric and radial grooves 216 that go into the body of said plate (as shown in Fig. 2B, [0039]), where the grooves form heat blocking walls as they are cavities formed with fluid channels connect to an inert gas for cooling [0028-0051].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai with the teachings of Lubomirsky, b firming an electrostatic plate with concentric and radial grooves, thus resulting an electrostatic plate comprises a plurality of heat blocking walls 216 configured to locally distribute, on the electrostatic plate, the heat transferred from the plurality of separated heating elements (as it supplies a cooling fluid), and wherein the plurality of heat blocking walls include a first set of heat blocking walls arranged in a radial direction and configured to suppress in an azimuthal direction (in the form of the radial grooves of 216 Fig. 2B of Lubomirsky), a diffusion of heat transferred from the heating elements to the electrostatic plate, and a second set of heat blocking walls arranged as concentric wall (in the form of concentric grooves of 216 Fig. 2B of Lubomirsky) extending in a continuous circular shape and configured to suppress, in a radial direction, a diffusion of heat transferred from the plurality of heating elements to the electrostatic plate. See MPEP 2143 Motivation A. 
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Kosakai in view of Lubomirsky is substantially the same as the claimed apparatus, the apparatus of Kosakai in view of Lubomirsky would be capable of fulfilling the limitations of the claim and thus be able to create the directional suppression of heat in the azimuthal and radial directions, there being no structural difference between the apparatus of Kosakai in view of Lubomirsky and that of the claim.
In regards to Claim 19, Kosakai in view of Lubomirsky teaches the heat blocking wall of the electrostatic plate is formed as a cavity inside the electrostatic plate, as Lubomirsky teaches the heat blocking wall is a fluid/gas channel in individual shapes of concentric and radial channels that are individual and connected.
 In regards to Claim 20, Kosakai in view of Lubomirsky do not expressly teach an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of an individual semiconductor chip on the wafer or an upper surface of at least one of the plurality of separated heating elements has an area corresponding to an area of about 2 to about 10 individual semiconductor chips on the wafer.  
However, this limitation is based on the type of substrate, shape and arrangement of the chips on the substrate/wafer, and is thus considered a functional limitation.
It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of substrate would be capable of processing individual semiconductor chips with individual heaters/zones, based on user selection of the type of substrates, there being no structural limitations in the claims to prevent this otherwise.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO 2016/080501 to Kosakai et al (published 05/26/2016) in view of United States Patent Application No. 2014/0209596 to Lubomirsky et al and in further view of United States Patent Application No. 2010/0039747 to Sansoni et al.  United States Patent Application No. 2019/0088517 to Kosakai et al is relied upon as the English language equivalent.
The teachings of Kosakai in view of Lubomirsky are relied upon as set forth in the above 103 rejection of Claim 1.
In regards to Claim 7, Kosakai in view of Lubomirsky does not expressly teach a material of the electrostatic plate - 19 -Attorney Docket No. SAM-57260T comprises a metal matrix composite (MMC).  
Sansoni teaches an electrostatic chuck where the chucking electrodes, i.e., a material of the electrostatic plate comprises a metal matric composite (MMC) [0015], Claim 1.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Lubomirsky by making the chucking electrode out of MMC. It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make an electrostatic plate  analogous to that of Kosakai in view of Lubomirsky out of MMC, as taught by Sansoni, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2008/0037195 to Himori et al, which teaches in Fig. 7 thermal isolators 96.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716